Order, Family Court, Bronx County (Carol Ann Stokinger, J.), entered on or about June 22, 2009, which, upon a fact-finding determination that respondent father had permanently neglected the child, terminated his parental rights and committed custody and guardianship of the child jointly to the New York City Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The evidence demonstrated that petitioner made diligent efforts to reunite father with child, making referrals for drug treatment and other services, and arranging visitation. However, despite these efforts, by his own admission, respondent failed to remain drug-free, and he continued to live with the mother, who remained a drug user. Respondent did not object to the admission into evidence of his medical records, which included drug test results. Accordingly, any challenge at this point is unpreserved for our review (Matter of Darren HH. [Amber HH.], 68 AD3d 1197, 1198 [2009], lv denied 14 NY3d 703 [2010]). In any event, respondent admitted having relapsed into drug use four or five times during the period between the child’s foster care placement and the filing of the petition in this proceeding (see Matter of Jolie S., 298 AD2d 194, 195 [2002]). He also admitted that he never completed a drug treatment program, thus adding to the clear and convincing evidence that he permanently neglected the child.
The court properly found that the child’s best interests warranted termination of respondent’s parental rights, to enable adoption by her foster mother, with whom she has lived and thrived in a loving relationship since infancy. A suspended judgment is not warranted, given respondent’s failure to remain drug-free and to separate himself from the mother. Concur— Gonzalez, P.J., Sweeny, Richter, Abdus-Salaam and Román, JJ.